Citation Nr: 0109978	
Decision Date: 04/04/01    Archive Date: 04/11/01

DOCKET NO.  94-39 579	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

Entitlement to service connection for a spot on the lungs, 
described as a left upper lobe nodule.

Entitlement to service connection for supraventricular 
tachycardia, to include residuals of radiofrequency ablation.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

Stanley Grabia, Counsel


INTRODUCTION

The appellant had two periods of active service from March 
1967 to March 1977, and July 1981 to August 1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, 
Florida.

The appellant offered testimony before a Travel Member of the 
Board, in July 1993.  The Member conducting the hearing left 
the Board.  A transcript of the hearing is on file.  The 
appellant was offered an opportunity for an additional 
hearing by letter, but did not respond to the letter.  He has 
not subsequently requested an additional hearing, and the 
matter is before the Board for consideration on the merits.

This claim was remanded by the Board in August 1997, and 
August 1999 for additional development to include; obtaining 
additional clinical records of treatment not already of file; 
as well as a VA examination. The case is now returned to the 
Board for adjudication.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained by the 
RO.

2.  A supraventricular tachycardia disorder was first shown 
in service, post service he had radiofrequency ablation post-
service without significant symptoms since.

3. A spot on the lung, described as a left upper lobe nodule 
is not currently shown based on the evidence submitted for 
the record.


CONCLUSIONS OF LAW

1.  With resolution of reasonable doubt in the appellant's 
favor, a supraventricular tachycardia disorder with residuals 
of radiofrequency ablation was incurred in service. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. § 
3.303 (2000). 

2.  A chronic spot on the lungs, described as a left upper 
lobe nodule, or otherwise was not incurred in service. 38 
U.S.C.A. §§ 1110, 1131 (West 1991); Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (to be codified at 38 U.S.C.A. §§ 5102-7); 38 C.F.R. § 
3.303. 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that on November 9, 
2000, the President signed into law H.R. 4864, the "Veterans 
Claims Assistance Act of 2000."  The provisions, in effect, 
eliminate the "well-grounded" claims requirement. See 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§§ 3-4, 114 Stat. 2096, (2000) (to be codified as amended at 
38 U.S.C. §§ 5102, 5103, 5103A, and 5107).

Under the newly enacted criteria, the Secretary shall make 
reasonable efforts to obtain relevant records (including 
private records) that the claimant adequately identifies to 
the Secretary and authorizes the Secretary to obtain. In the 
case of a claim for disability compensation, the Secretary 
shall include providing a medical examination or obtain a 
medical opinion when such an examination or opinion is 
necessary to make a decision on the claim.  However, the 
secretary is not required to provide assistance to a claimant 
if no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  Id.

Appellant and his representative have been informed by the RO 
of the specific reasons that the claims were denied.  See, in 
particular, the March 1993 Statement of the Case; and 
September 1993, and December 2000 Supplemental Statements of 
the Case.  Additionally, those Statements included provisions 
of law with respect to service connection principles.  It is 
therefore apparent that they were knowledgeable regarding the 
necessity of competent evidence to support these claims.  
Thus, it is concluded that appellant and his representative 
had notice of the type of information needed to support the 
claims and complete the application.  See Robinette v. Brown, 
8 Vet. App. 69, 77 (1995).  See also Epps v. Brown, 9 Vet. 
App. 341, 344 (1996), wherein the Court explained that "[t]he 
Robinette opinion held that 38 U.S.C. § 5103(a) imposes an 
obligation upon the Secretary to notify an individual of what 
is necessary to complete the application in the limited 
circumstances where there is an incomplete application which 
references other known and existing evidence." See also 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
§ 3(a), 114 Stat. 2096-2100 (2000).

Thus, the Board concludes that the duty to assist appellant 
has been satisfied with respect to the appellate issue.  The 
Board must decide the case based on the evidence of record. 
See 38 C.F.R. § 19.4 (2000).  The Board has examined the 
record and determined that the VA does not have any further 
obligation to assist in the development of appellant's claims 
for service connection.

Service connection may be granted for disability arising from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 1991).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time, as distinguished from merely isolated 
findings or a diagnosis including the word "chronic." When 
the fact of chronicity in service is not adequately 
supported, then a showing of continuity after discharge is 
required to support the claim. 38 C.F.R. § 3.303(b) (2000). 
Alternatively, a claimant may establish a claim for service 
connection under the chronicity provision of 38 C.F.R. § 
3.303(b), which is applicable where evidence, regardless of 
its date, shows that the veteran had a chronic condition in 
service or during an applicable presumption period, and that 
the same condition currently exists. Such evidence must be 
medical unless the condition at issue is a type as to which, 
under case law, lay observation is considered competent to 
demonstrate its existence. If the chronicity provision is not 
applicable, service connection may be granted pursuant to the 
same regulation if the evidence shows that the condition was 
observed during service or any applicable presumption period 
and continuity of symptomatology was demonstrated thereafter, 
and includes competent evidence relating the current 
condition to that symptomatology. See Savage v. Gober, 10 
Vet. App. 488, 495 (1997). Service connection may be also 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service. 38 
C.F.R. § 3.303(d) (2000).

The Board must determine whether the evidence supports the 
claim or is in relative equipoise, with the veteran 
prevailing in either case, or whether the preponderance of 
the evidence is against the claim, in which case, service 
connection must be denied. Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).


a.  Supraventricular tachycardia with residuals of 
radiofrequency ablation

Service medical records reveal that the veteran was treated 
for heart rhythm  problems during his second period of 
service. This was described as episodes of his heart suddenly 
beating fast. The first episode occurred during the night, 
while the second episode occurred while he was watching 
television.  He had sweating of the forehead, but denied 
chest, left arm, and shoulder pain, and nausea.  He had no 
history of smoking, caffeine abuse, or cardiac disease.  The 
impression at that time was to rule out supraventricular 
tachycardia.

In a Medical University of South Carolina (MUSC) discharge 
summary in September 1992, the diagnosis was supraventricular 
tachycardia, secondary to atrioventricular nodal re-entry 
with blood pressure studies showing Mahaim fiber with 
inducible supraventricular tachycardia and normal SA/AV node 
with inducible atrial flutter.  He was scheduled to return 
for an RF (radio frequency) ablation procedure.  This was 
apparently conducted with good results, as described in 
greater detail below.

In a July 1993 Travel Board hearing, the veteran testified, 
in essence, that he returned to MUSC in October 1992, and 
underwent a cardiac cauterization procedure, and RF ablation 
procedure, which in essence successfully relieved his 
tachycardia disorder.

Subsequently, the Board Member presiding over the 1993 Travel 
Board Hearing left the Board.  The veteran was notified in 
November 1996, and given the opportunity to request another 
hearing.  He did not do so and the Board proceeded 
accordingly.  

In an April 2000 VA examination, the examiner gave a history 
based on the medical records, claims file, and oral history 
provided by the veteran.  He reported that during service in 
the early 1980's, the veteran noted the onset of palpitations 
and episodic tachycardia, not associated with syncope, 
shortness of breath, or chest pain.  These episodes occurred 
both after physical training and rest, initially lasting for 
several minutes and spontaneously resolving.  The initial 
onset was at age 31.  They increased in frequency and 
duration until 1991 following his retirement from service.  
He had a prolonged attack and presented to a hospital in 
South Carolina, at which time he was found to have 
supraventricular tachycardia.  He was evaluated with a 
cardiac catheterization and electrophysiologic testing.  A 
left heart catheterization revealed a normal wall motion, 
ejection fraction of 73%, and normal coronary arteries.  He 
subsequently underwent electrophysiologic testing at the 
Medical University of South Carolina which revealed an AV 
nodal re-entrance tachycardia with an associated Mahim fiber 
and inducible atrial flutter with a questionable posterior 
Kent bundle.  He was initially treated with Lopressor.  
Shortly thereafter he underwent a radio frequency oblation 
which was successful with no reoccurrence of tachycardia 
since that time.  

The examiner noted that the veteran suffered no disability 
from his history of supraventricular tachycardia.  In 
response to the Remand, the examiner noted that the 
underlying etiology of the supraventricular tachycardia was 
present since birth.  The age of onset was typical, and not 
clearly associated with military service.  

Upon review, however, the it is noted that the first episode 
of tachycardia was associated with military service.  It was 
incurred while he was on active duty.  While it is true that 
the underlying physiological propensity for supraventricular 
tachycardia may have been present since birth, this is not 
determinative where the disorder is first demonstrated during 
service, unless it is a congenital or developmental defect.  
The Board does not consider the propensity to develop 
supraventricular tachycardia to be a congenital or 
developmental defect, as it has not been so classified by the 
evidence of record.  As such the Board has determined that 
the nexus between service and the current residuals of 
supraventricular tachycardia, to include the residuals of 
radiofrequency ablation is reasonably related to service.  To 
the extent that the ablation resulted in the resolution of 
the symptoms, that would be a consideration in assigning a 
rating.


b. Spot on the lungs

In Gobber v. Derwinski, 2 Vet. App. 470, 472 (1992), the 
United States Court of Appeals for Veterans Claims (formerly 
known as the United States Court of Veterans Appeals) (Court) 
stated, "[i]n short, the 'duty to assist' is not a license 
for a 'fishing expedition' to determine if there might be 
some unspecified information which could possibly support a 
claim."  The service representative argues in his February 
2001 brief presentation that the VA examination in April 
2000, "failed to determine the nature and etiology of the 
appellant's claimed cardiopulmonary disabilities." This 
opinion is not shared by the Board.  There was no indication 
in the examination that the veteran currently suffers from 
any pulmonary disorder, nor did he complain of any pulmonary 
symptomatology during his examination.  In addition, service 
medical records clearly indicated that no nodules on the lung 
were detected after the veteran underwent a CT examination.  

The available service medical records included a history of 
multiple somatic complaints, including chest pains, and 
tachycardia, most likely stress and sleep deprivation 
related.  An August 1984 chest fluoroscopy revealed a 
somewhat stellate shaped density in the upper left lobe, 
suggestive of a fibrotic reaction. The veteran underwent a CT 
scan later that same month.  The CT scan revealed no 
detectable nodules on the left upper lung field, and the 
condition was considered resolved.

There is no post-service clinical evidence presented of 
nodules on the left lung.  
Most significantly, on the recent April 2000 VA examination, 
the veteran denied any current pulmonary symptoms, and his 
lungs were clear to auscultation and percussion.  The 
examiner noted that the veteran was asymptomatic.

Appellant has not presented any competent evidence indicating 
that a chronic pulmonary disorder is presently manifested and 
related to his service. The Court, in Brammer v. Derwinski, 3 
Vet. App. 223, 225 (1992), held that, referring to the 
veteran in that case:  "[he] apparently is of the belief 
that he is entitled to some sort of benefit simply because he 
had a disease or injury while on active service. That, of 
course, is mistaken.  Congress specifically limits 
entitlement for service-connected disease or injury to cases 
where such incidents have resulted in a disability." See 38 
U.S.C. § 1110 (formerly § 310). In the absence of proof of a 
present disability there can be no valid claim.  Our perusal 
of the record in this case shows no claim of or proof of 
present disability. Rabideau v. Derwinski, 2 Vet. App. 141, 
143-44 (1992).

Thus, given the lack of competent evidence showing that spots 
on the lungs are presently manifested and related to 
appellant's active service, the claim for service connection 
is denied. 38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. 
Since the preponderance of the evidence is against allowance 
of this appellate issue, the benefit-of- the-doubt doctrine 
is inapplicable. 38 U.S.C.A. § 5107(b) (West 1991).


ORDER

Entitlement to service connection for supraventricular 
tachycardia, including the residuals of radiofrequency 
ablation, is granted.

Entitlement to service connection for a spot on the lungs, 
described as a left upper lobe nodule is denied.


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals



 

